Proskauer, J.:
Relator contends on application for reargument that in computation of the amount of taxable moneyed capital, deduction should be made of the debts incurred in the acquisition of tax exempt securities. The stipulation of the parties is that in respect “ of each item of assets the amount of indebtedness incurred in its acquisition was 92.39% of the amount of this item.” Thus in acquiring tax exempt securities the relator incurred a liability of ninety-two and thirty-nine one-hundredths per cent of their value. No deduction may be made from taxable moneyed capital of a liability incurred in the acquisition of non-taxable capital. Both parties submit authorities interpreting other statutes of widely varying phraseology. The mandate of this statute is that the taxpayer “ shall be entitled to no deduction • * * * because of the personal indebtedness of such owners or holders.” It permits deduction (aside from deposits) only of “ existing indebtedness incurred in the acquisition of such moneyed capital,” that is, taxable moneyed capital.
Motion for reargument denied.